DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment entered in the First action interview on 8 April 2022.  During the interview, the Applicant waived the right to a First Action Interview Office Action.  Therefore, the arguments and claim amendments submitted in the interview request form are to be entered.
Claims 1-20 are currently pending.  In the claims submitted 8 April 2022, claims 1, 2, 6-11, 15 and 17 are amended. 
As a result of the amendment, claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1-7, the closest prior art of record fails to explicitly disclose the limitations in combination of providing, for display within a digital image search interface, a keyword query element for entering a keyword query and a digital image for selecting a query image depicting a human figure; generating a query pose from the human figure of the query image utilizing a pose neural network; determining, utilizing the pose neural network, a plurality of candidate digital poses by processing a plurality of digital images from the repository of digital images that include digital content reflecting the keyword query; generating, by comparing the query pose from the digital image and the candidate digital poses from the plurality of digital images, a query response comprising a digital image from the plurality of digital images that depicts digital content reflecting the keyword query and that further depicts a human figure with a candidate digital pose corresponding to the query pose; and providing the query response for display within the digital image search interface together with the keyword query element and the digital image element.
With regards to claims 8-14, the closest prior art of record fails to explicitly teach the combination of the limitations of in response to user selection of a digital image depicting a human figure, determine a query pose of the human figure by processing the digital image utilizing the pose neural network; utilize the query pose to generate, for the digital image depicting the human figure, a virtual mannequin comprising manipulable joints and segments arranged according to the query pose; based on user interaction modifying one or more manipulable joints or segments of the virtual mannequin, generate a modified query pose reflecting modifications to the virtual mannequin; identify, from the repository of digital images, digital images depicting human figures with candidate digital poses corresponding to the modified query pose of the virtual mannequin; and provide, for display within a user interface via a client device, the virtual mannequin and the digital images depicting human figures with candidate digital poses corresponding to the modified query pose.
With regards to claims 15-20, the closest prior art of record fails to explicitly teach the combination of the limitations of in response to receiving a keyword query, generate a plurality of digital pose image groups by: identifying, from a repository of digital images, a plurality of digital images portraying digital content corresponding to the keyword query and depicting human figures; determining poses for the plurality of digital images depicting human figures from the repository of digital images; and clustering the plurality of digital images into digital pose image groups by comparing pose vectors of the determined poses of the human figures; and provide, for display via a client device , selectable elements corresponding to the digital pose image groups and the keyword query.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167